              Case 1:18-cv-02038-CM Document 48 Filed 12/10/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

YEPES, et al.,

                 Plaintiffs,

        -against-                                               No. 18 Civ. 2038 (CM)

El Tio Pio West Inc., et al.,

     Defendants.
__________________x
      DECISION AND ORDER GRANTING PLAINTIFFS' MOTION TO DISMISS
                     DEFENDANTS' COUNTERCLAIMS

McMahon, C.J.:

        Plaintiffs Jorge Yepes and Julio Cesar Esquivel Rivera ("Plaintiffs") are former

employees of restaurants who are seeking redress for, inter alia, alleged unpaid overtime wages

pursuant to Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq.and New York Labor

Law ("NYLL'') §§ 650 et seq.

        Defendants - three restaurants and five individuals who own, operate, or control these

restaurants - filed an answer, dated May 9, 2018, asserting the following counterclaims against

Plaintiffs: intentional infliction of emotional distress (Count I); damage to business reputation

(Count II); unlawful discriminatory practices, pursuant to New York Executive Human Rights

law§ 296(6) (Count III); unlawful discriminatory practices, pursuant to New York City Human

Rights Law§ 8-107(1)(c) (Counts IV & V), and tortious interference with business relations

(Count VI) (collectively, the ''Counterclaims").

        On May 30,2018, Plaintiffs moved to dismiss all counterclaims. (Dkt. No. 39.) Despite

the passage of more than six months, Defendants have not responded to Plaintiffs' motion.
              Case 1:18-cv-02038-CM Document 48 Filed 12/10/18 Page 2 of 3



        Plaintiffs' motion is granted, because the Court does not have subject matter jurisdiction

over Defendants' Counterclaims, pursuant to 28 U.S.C. § 1367.

        Section l 367(a) provides that a court has supplemental jurisdiction over all claims that

are "so related to claims in the action within such original jurisdiction that they form part of the

same case or controversy[.]" Counterclaims raising issues of state law are part of the "same case

or controversy" only where they share a "common nucleus of operative fact" with the plaintiff's

underlying claim(s). United Mine Workers ofArn. v. Gibbs, 383 U.S. 715, 725 (1966). Where, as

here, the only factual connection between the allegations stated in a complaint and the

counterclaims is the parties' employment relationship, that does not suffice to establish a

"common nucleus of fact" necessary to support supplemental jurisdiction. See, e.g., Yahui Zhang

v. Akarni Inc., No. 15 Civ. 4946 (VSB), 2017 WL 4329723, at* 11 (S.D.N.Y. Sept. 26, 2017);

Ozawa v. Orsini DesignAssocs., Inc., No. 13 Civ. 1282 (JPO), 2015 WL 1055902, at *12

(S.D.N.Y. Mar. 11, 2015); Thomas v. EONY LLC, No. 13-CV-8512 JPO, 2015 WL 1809085, at

*7 (S.D.N.Y. Apr. 21, 2015); Torres v. Gristede s Operating Corp., 628 F. Supp. 2d 447,468

(S.D.N.Y. 2008); Rivera v. Ndola Pharmacy Corp., 497 F. Supp. 2d 381,395 (E.D.N.Y. 2007);

see also Lyon v. Whisman, 45 F.3d 758, 762-64 (3d Cir. 1995) (collecting cases and thoroughly

discussing this issue).

        Here, Defendants have not made any effort to show - and, indeed, the Answer does not

establish on its face - that the allegations underlying their Counterclaims arise from a common

nucleus of facts as those underlying Plaintiffs' claims.

        Assuming arguendo that Defendants' Counterclaims could support a finding of

supplemental jurisdiction under § 1367(a), the Court would decline to exercise its supplemental

jurisdiction under§ 1367(c) in light of the additional discovery need to address numerous facts



                                                  2
             Case 1:18-cv-02038-CM Document 48 Filed 12/10/18 Page 3 of 3



not at issue in the complaint, and because Defendants have shown little interest in prosecuting

their own claims.

                                        CONCLUSION

       For the reasons stated above, Plaintiff's motion to dismiss Defendants' Counterclaims is

granted. The Clerk of Court is respectfully directed to remove the open motion at Dkt. No. 39.


Dated: December 10, 2018




                                                                    Chief Judge
BY ECF TO ALL COUNSEL




                                                3
